Citation Nr: 1106089	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD.  

In a September 2009 decision, the Board founds that new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD; however, following a de novo review 
of the case, the Board denied service connection for PTSD.  The 
Veteran appealed that decision.  In a September 2010 Order, the 
Court granted a Joint Motion for Remand (JMR) filed by the 
parties and vacated the September 2009 Board decision.  The case 
was thereafter returned to the Board.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues on appeal was obtained.

2.  In a February 2007 rating decision the RO reopened the 
Veteran's claim for service connection for PTSD.

3.  In that same February 2007 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  That decision 
became final.

4.  Evidence on the issues received since the February 2007 
decision is neither cumulative nor redundant of the evidence of 
record and raises a reasonable possibility of substantiating the 
claims.

5.  The Veteran was not exposed to combat, and did not express 
fear related to hostile military or terrorist activity.

6.  There is no verified confirmation of the Veteran's claimed 
stressor to support his claim for service connection for PTSD.


CONCLUSION OF LAW

1.  As new and material evidence has been received, the claims 
for entitlement to service connection for the issue of service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in letters from the RO dated 
in April 2001, October 2005, and November 2008.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) found that the VCAA notice requirements applied to all 
elements of a claim.  The Veteran was notified of the 
requirements in November 2008 VCAA letter.  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate the claim during the course of this 
appeal.  Therefore, the Board finds that any failure on the part 
of the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence Claim

In a rating decision dated December 2001, the RO denied the 
Veteran service connection for PTSD, noting that there was no 
evidence of an in service stressor.  The Veteran did not appeal 
the rating decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).  In October 2006, the 
Veteran filed a request to reopen his claim for entitlement to 
service connection for PTSD based on new and material evidence 
submitted.  In February 2007, the RO reopened the Veteran's claim 
based on new and material evidence and denied the Veteran's claim 
based on the lack of an independent verification of the claimed 
stressor.  The Veteran did not appeal in a timely manner and the 
decision became final.  

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional responsibility 
to consider whether it is proper for a claim to be reopened, .  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The evidence added to the record since the February 2007 rating 
decision includes a July 2008 examination, opinions by private 
psychologist, S.C., PH.D. and February 2009 buddy statements from 
a buddy who supervised the Veteran on the ship in question, the 
USS Beaufort, and from the former captain of the USS Beaufort.  
The lay statements attest to the fact that the USS Beaufort ran 
aground in the Pacific.  The Board finds this evidence is neither 
cumulative nor redundant of the evidence of record and that it 
raises a reasonable possibility of substantiating the claims.  
Therefore, the claim is reopened.  


Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For purposes of 
this paragraph, ''fear of hostile military or terrorist 
activity'' means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39852, (July 13, 2010 ) (to be codified at 38 C.F.R. 
§ 3.304)

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2010). 

Factual Background

Service records do not show, nor does the Veteran allege, that he 
engaged in combat.  Instead, he contends that he developed PTSD 
as a result of the USS Beaufort running aground while pulling a 
tow in the Pacific Ocean in March 1985.  According to service 
personnel records, he was stationed aboard the USS Beaufort as an 
engineman.  He maintained that while on watch in the engine room, 
the ship was transiting Japanese waters when it struck a pinnacle 
causing its tow to close in on the back of the ship.  The Veteran 
feared that the ship would be struck, he would be trapped in the 
engine room, and he would possibly die.

Service treatment records are silent as to any complaints, 
findings, or treatment of any psychiatric problems.

In a service personnel record rating the Veteran's performance 
from April to July 1985, the evaluator noted the Veteran was a 
member of the main engine room watch team onboard the USS 
Beaufort, and he contributed toward the implantation of five Air 
Combat Maneuvering Instrumentation (ACMI) buoys by maintaining a 
"diligent watch" during the maneuvering phase of implantation.  
The personnel records do not mention any commendation medals or 
awards for his actions during the time of the alleged grounding.

In a December 1998 VA social services progress note, the Veteran 
reported that he sustained a back injury while onboard a Navy 
ship, but he never reported it.  In August 1999, the Veteran 
claimed service connection for a back disability and alleged a 
1983 back injury.

In a July 2000 VA mental health note, the Veteran reported two 
discrete traumas.  The first was during his time in the Navy when 
his ship was capsizing.  He was trampled by sailors trying to 
escape, and he felt he would be trapped and would drown.  The 
second instance was being called to an accident scene where he 
saw his common law wife decapitated.  He reported that his 
symptoms did not bother him until six or seven years prior to the 
mental health consultation.  The diagnosis was PTSD, which the 
examining physician noted was untreated.  

In an August 2000 correspondence, a VA staff psychologist in the 
PTSD/Trauma Clinic at the Albuquerque VA Medical Center (VAMC) 
wrote that she had worked with the Veteran since July 2000.  The 
diagnosis was chronic PTSD.

In a September 2000 statement, the Veteran recalled that sometime 
between September 28, 1984 and March 23, 1985, he was on watch in 
the engine room while the ship towed a buoy in 18 foot swells.  
The tow rope snapped, and while backing down to retrieve the tow, 
the ship ran aground.  The starboard screw hit and the starboard 
engines stopped.  After the Veteran and another sailor restarted 
the engines, he came out of the escape hatch to see the tow 
almost hit the ship.  He remembered that the ship came off of the 
pinnacle and he returned to the engine room.  The ship completed 
the buoy operation on the port shaft and returned to Yokosuka, 
Japan for a dry dock period of approximately three months.  

The Veteran felt that he would have to abandon ship and put on 
his life vest because the ship was listing and he thought it was 
going to capsize.  When he came out of the engine room's escape 
hatch, he saw the tow coming at the rear of the ship, and he 
returned to the engine room.  

In a December 2000 statement, the Veteran alleged that he injured 
his back after he fell while restarting the main engines after 
running aground on a coral pinnacle.  He reported the incident 
occurred in 1983 or 1984.  

In a December 2000 statement, B. H. F., reportedly a fellow 
engineman from the USS Beaufort, wrote that while underway in 
heavy seas in the waters off Yokosuka with a tow, the tow rope 
broke.  The ship backed down to retrieve the buoy and the ship 
ran aground.  The starboard screw hit an uncharted pinnacle and 
the ship rolled to the starboard side.  Mr. F. recalled the 
Veteran fell and hit his head.  The enginemen started main engine 
number one and manually clutched main engine two before the 
bridge took control of the engine room and the ship headed to 
port in Yokosuka.
In an April 2002 notice of disagreement (NOD), the Veteran 
retracted his earlier statement and noted that his girlfriend was 
not decapitated (as previously reported in a July 2000 VA mental 
health note), but she had received skull fractures.  He stated 
that his recurring nightmares were about being trapped on his 
ship, and were not about his girlfriend.

In an April 2002 statement, Mr. F. wrote that his prior statement 
failed to express the seriousness and feelings of possible loss 
of life that could occur by becoming trapped in the engine room, 
or by drowning, or by being crushed by the buoy approaching the 
ship.  

In August 2006 correspondence from the Naval Historical Center, 
the Ships' History Branch archivist submitted a May 1986 U.S. 
Navy Operational Navy (OPNAV) Report on the Command History of 
the USS Beaufort for 1985.  The report was submitted to the 
Director of Naval History at the Washington Navy Yard by the 
commanding officer of the ship at the time.  It did not mention 
that the ship ran aground at any time in 1985.  It detailed ACMI 
buoy operations in February and March 1985.  According to the 
report, the ship was in port in Yokosuka, Japan, from March 6, 
1985 until March 13, 1985 for upkeep and outchop preparations 
after successfully placing five ACMI buoys at predesignated 
moorings.  ("Outchop" is a Navy term signifying the command has 
ended operational status, has turned over mission 
responsibilities to their relief command and is headed home.)  On 
March 13, 1985 the ship was underway to Pearl Harbor, Hawaii.

A crew roster was attached to the May 1986 OPNAV report.  
B. H. F, reportedly a fellow engineman on the USS Beaufort, who 
submitted statements on the Veteran's behalf, as discussed above, 
was not listed on the roster, and was apparently not on the ship 
during that time.

The archivist stated that deck logs covering March 1st to March 
6th were silent concerning the grounding of the ship.  (A Navy 
ship's deck log is a daily chronology of certain events for 
administrative and legal purposes.  Events entered include 
accidents; appearances of sea/atmosphere/unusual objects; 
collisions/groundings; incidents at sea; meteorological 
phenomena; movements; ship behaviors under different weather/sea 
conditions; propulsion plant changes; sightings, including other 
ships; landfall; dangers to navigation; soundings or depth of 
water; speed changes; or time of evolutions.  A deck log 
identifies a ship's location and movements daily.) 

A July 2008 private psychological assessment report signed by S. 
B. C., Ph.D., indicated that the Veteran's ship hit a pinnacle 
and ran aground in uncharted waters off Japan.  The ship was 
listing to one side while it was stuck on the underwater mountain 
top.  The Veteran stated that the only way to get the ship off of 
the pinnacle was to stop the engines, and it was his duty to go 
down to the engine room and stop and restart the engines.  After 
the ship was free from the pinnacle, it "wobbled" into 
Yokosuka, Japan, to dry dock.  The propeller was bent and the 
starboard screw was replaced.  The Veteran reported that his 
involvement in saving the ship led to a commendation award.  The 
Veteran reported that the ship's records had been sealed for the 
three or four days surrounding the incident.  He suggested that 
something happened that the Captain did not want to be public.  
The Veteran mentioned that another seaman returned to the engine 
room with him to refire the engines.  As they were working in the 
engine room, other sailors were crawling over them to escape.  He 
felt an immediate fear of his life and was afraid that the ship 
was going to sink.  He thought he would be one of the first to 
drown because he had to remain in the engine room.  Following the 
evaluation, the psychologist diagnosed  PTSD related to an 
incident while on active duty.  The examiner remarked that the 
traumatic incident onboard the ship could not be verified because 
the ship's records were sealed for the three or four days around 
the incident.  She opined that the fact that the ship's records 
were sealed around this time frame suggested that something 
"untoward" happened because they were not on any top secret 
mission involving national security which required the records to 
be closed.

In February 2009, the USS Beaufort's former commanding officer, 
retired Captain A. M. N., wrote a letter to the Veteran in which 
he recalled the grounding incident in November 1984.  The captain 
reported that the ship was towing the second of four total ACMI 
buoys from Yokosuka to Okinawa, Japan.  As an engineman, the 
Veteran would have been on watch in the engine room during the 
long sea detail departing Yokosuka.  As they entered Tokyo Bay, 
an unforecasted gale broke which resulted in high winds and 
building seas.  The tow line parted and the captain initiated a 
recovery operation to keep the buoy from going on the rocks 
several miles away.  During the recovery attempt, there were many 
maneuvering bells to be answered which could contribute to 
tension in the engine room as a result of his demand to keep all 
the engines online.  About an hour into the recovery, the 
starboard propeller struck an incorrectly charted pinnacle and 
immediately took the starboard engine offline.  The ship, on 
impact, heeled over and stopped.  One shaft was bent and the 
screw had sheared off two of four blades.  The ship was able to 
limp back into port and began repairs.  The captain indicated 
that he appreciated the Veteran's fears that the ship was going 
down, that he would be trapped in the engine room, and that he 
would be killed, because it was a catastrophic emergency at sea, 
in a storm, and in the Veteran's area of the ship.  The captain 
recalled that it was a very difficult operation and stated that 
he remembered it well, 24 years later.

In a February 2009 statement, R. D. remarked that the Veteran 
served with him onboard the USS Beaufort as his work center 
supervisor for the main and auxiliary propulsion spaces during 
the period of February to April 1985.  During that time, he 
reported that the ship was dry docked at Yokosuka Naval Shipyard 
for repair and maintenance to the main machinery spaces.  He did 
not mention that the ship had run aground or sustained damage to 
the starboard shaft or propeller.  

During the June 2009 Travel Board hearing, the Veteran testified 
that while placing buoys in the Japanese ocean, the ship 
underwent an equipment failure and ran aground on an uncharted 
pinnacle.  The ship began to capsize; everyone put on their life 
vests, and went to see what was happening through an escape route 
from the engine room.  He was ordered back to the engine room to 
restart the engines.  When the engines were restarted, the 
captain was able to take the ship off of the pinnacle and move it 
out of the way of the tow that was moving towards the ship.  He 
could not recall any injuries as a result of the grounding.  He 
reported being diagnosed with PTSD in 2000.  He was not receiving 
treatment for PTSD at the time of the hearing.  The Veteran 
stated that the May 1986 OPNAV report, accompanied by a letter 
that stated the ship's logs governing March 1, 1985 to March 6, 
1985 were silent concerning grounding of the ship, stated that 
there was a grounding of the ship.  He confirmed that the 
reported grounding occurred in March 1985.

The Veteran reported that he was 25 years old when he enlisted in 
the Navy.  Prior to service, he quit high school and worked in a 
rental yard as a mechanic.  He obtained his general equivalency 
diploma (GED) and joined the service after he divorced his wife.  
He met another woman after service and she was killed in an 
accident.  

In a January 2011 statement, C. L. K., L.P.C., remarked that he 
reviewed the claims file and determined that a PTSD diagnosis was 
proper.  He felt that a ship grounding, in itself, could cause 
PTSD symptoms to develop if the person has a perception of a life 
threatening trauma.  He suggested that many veterans with PTSD 
develop symptoms from one short intense fearful incident, and 
many veterans have delayed onset PTSD which can take years to 
develop.

Analysis

In September 2010, based on a Joint Motion for Remand, the Court 
remanded this case to the Board.  The basis of the Joint Motion 
was the Board's failure to adequately address the ship's 
captain's credibility and provide a rationale as to whether the 
grounding incident occurred.  After reviewing the evidence in its 
entirety, the Board continues to doubt the credibility of the 
Veteran and his shipmates, and does not concede the Veteran's in-
service stressor.

Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....")  The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements).  
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board finds the Veteran's statements are not entirely 
credible and persuasive because they are inconsistent throughout 
the record.  For instance, the Board notes that during the June 
2009 hearing, the Veteran testified there were no injuries when 
the ship ran aground.  Yet, in 2001, he sought service connection 
for a back disability, claiming that it occurred when the ship 
ran aground in March 1985.  In December 2000, he alleged that his 
back injury occurred in 1983 or 1984.  

Further, the Board notes a July 2000 VA treatment record in which 
the Veteran reported two stressful events, including the ship's 
reported grounding and witnessing his common law wife's 
decapitation at an accident scene.  In December 2001, the RO 
denied service connection for PTSD based upon the trauma post-
service of witnessing his common law wife's decapitation.  
Thereafter, in an April 2002 NOD, the Veteran altered his 
previous story, and reported that his girlfriend received skull 
fractures and was not decapitated.  

In a September 2000 statement, the Veteran recalled that the ship 
pulled into Yokosuka, Japan, for a dry dock period of 
approximately three months for repair after the alleged 
grounding.  However, the May 1986 OPNAV report detailed the ACMI 
buoy towing operations by date, and provided a timeline that 
showed the ship was in port at Yokosuka from March 6, 1985 to 
March 13, 1985.  After only five days in port for upkeep and 
preparations to return to the U.S. after deployment, the ship was 
underway to Pearl Harbor, Hawaii.

Likewise, in a July 2008 consultation, the Veteran reported to 
Dr. C. that he received a commendation for his actions in the 
engine room which saved the ship.  There were no records of 
commendation letters, awards, or medals within his service 
personnel files.  

For the above reasons, the Board questions the Veteran's 
credibility due to the inconsistencies of the Veteran's 
statements and unsupported assertions throughout the record.

The Veteran submitted several written statements in an effort to 
verify that the ship ran aground, including a July 2008 opinion 
from Dr. C, statements from alleged shipmates dated April 2002 
and February 2009, and a letter from the ship's former captain 
dated February 2009.  The Board has determined that none of the 
submitted evidence is adequate to verify that the ship went 
aground in March 1985, as the Veteran has claimed.

Dr. C.'s July 2008 opinion is unpersuasive with respect to her 
etiology opinion because it does not verify that the grounding 
stressor occurred.  The Board notes that the PTSD diagnosis was 
supported by a medical rationale, but it was not supported by a 
review of the claims file.  Concerning the etiology opinion, the 
psychologist made assertions based upon the Veteran's account of 
the alleged grounding.  She stated that the captain of the ship 
had the records sealed for the three or four days surrounding the 
alleged grounding because he did not want the grounding to be 
public.  She asserted that the ship was not on any top secret 
missions involving national security which required the records 
to be sealed, thus the fact that the records were sealed around 
this time frame suggested that something "untoward" happened.  
However, review of the record showed a May 1986 OPNAV report 
which detailed the ship's operations during the time period in 
question.  The dates of the ACMI buoy placement operations, in 
port Yokosuka upkeep and outchop preparation time, and subsequent 
underway time to Pearl Harbor were listed in the report.  There 
were no three or four day periods that were unaccounted for.

While an examiner can render a current diagnosis based upon their 
examination of the veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the etiology 
of the underlying condition can be no better than the facts 
alleged by the veteran.  See Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The Board also notes that the Veteran's alleged shipmate, B. H. 
F., who provided written testimony in April 2002, was not listed 
on the crew's roster attached to the May 1986 OPNAV report.  
Another shipmate who provided written testimony in February 2009, 
R. D., was listed on the crew's roster; however, he did not 
mention that the ship went aground in his statement.  Thus, the 
Board cannot use either statement to verify that the grounding 
occurred.

In a February 2009 letter to the Veteran, the ship's former 
captain, recalled the event to have occurred in November 1984 
while towing ACMI buoys for placement in Japanese waters.  He 
credited himself as being a reliable historian by remarking that 
he remembered the difficult operation well, 24 years later, 
stating that the incident occurred on November 1, 1984.  He 
recalled that the operation entailed the towing of four ACMI 
buoys from Yokosuka to Okinawa for placement, and that the 
grounding occurred while backing down to retrieve the second buoy 
which had broken free from the tow line.  The captain stated that 
he remembered the Veteran and noted that as an engineman, he 
would have been on watch in the engine room during the long sea 
detail departing Yokosuka.  Notably, the OPNAV report that 
covered the command history from 1985, submitted by the captain 
in May 1986, indicated the ACMI maneuvering operations began in 
February 1985 and concluded in March 1985.  The report included a 
detailed account of the tow and placement of five ACMI buoys, not 
four (as the captain recalled in his letter).  Further, the 
report showed that the second of five buoys was picked up in 
Okinawa, not Yokosuka (as the captain wrote in his letter).  All 
five buoys were picked up in Okinawa.  The Board also notes the 
August 2006 response from the archivist at the Naval Historical 
Center, who stated that the deck logs covering March 1 to March 6 
were silent concerning the grounding of the ship as well.  The 
inconsistencies between the captain's February 2009 statements 
and other pertinent evidence of record, including the OPNAV 
report submitted by the captain in May 1986, lead the Board to 
conclude that the captain's statement is not credible and cannot 
be used to verify that the claimed stressor took place.

Finally, the Veteran submitted a January 2011 statement from C. 
L. K. which claimed that the PTSD diagnosis was correct, and a 
ship grounding could, in itself, cause PTSD symptoms.  This 
opinion, though it provides support for the Veteran's current 
diagnosis, does not verify that the ship's grounding actually 
took place.  Therefore, the Board has considered it as evidence 
towards the diagnosis and not stressor verification.

Based upon the available evidence of record, the Board finds it 
is not demonstrated that the alleged grounding took place.  The 
statements provided and relied on by the Veteran are fabrications 
and are not based in fact.  Despite the Veteran's diagnosis of 
PTSD, the claimed stressor is not verified, and the claim for 
service connection for PTSD must be denied.


ORDER

New and material evidence have been submitted, the claim for 
entitlement to service connection for PTSD is allowed.

Entitlement to service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


